Citation Nr: 0521853	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-03 171 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran had active service from February 1945 to June 
1946, from December 1947 to January 1950, from December 1950 
to April 1952, from July 1952 to April 1954, and from October 
1966 to September 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  

In June 2003, the veteran testified during a hearing at the 
RO.  Later, in November 2003, he and his spouse testified 
during a hearing at the RO before the undersigned Veterans 
Law Judge.  Transcripts of both proceedings are of record.  

In March 2004, the Board remanded this matter to the RO for 
additional development.  In September 2004, upon substantial 
completion of the development, the RO issued a Supplemental 
Statement Of the Case in which it continued the denial of the 
appellant's claim.  In December 2004, the RO denied a claim 
for service connection for sexual dysfunction, and left lower 
extremity pain, claimed as secondary to the service-connected 
disability of degenerative arthritis of the lumbar spine.  


FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the lumbar spine 
is productive of daily pain and limited motion, and most 
recently, required treatment with epidural steroid 
injections.  A 40 percent rating is assigned.

2.  The veteran was most recently employed in 1985 as a 
carpenter.  

3.  It is as likely as not that appellant's service-connected 
disability is of sufficient severity as would prevent him 
from engaging in some form of substantially gainful 
employment, even of a relatively sedentary, nonstrenuous 
nature.


CONCLUSION OF LAW

With resolution of all reasonable doubt in his favor, the 
veteran's degenerative arthritis of the lumbar spine is 
sufficiently severe to produce unemployability on an 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16(b) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, including obtaining medical 
examinations or opinions if necessary.  VA is not required to 
provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims  
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In any event, the Board notes that by letter of 
June 2004, the RO advised the appellant of the criteria for 
claims for a TDIU, and provided him an opportunity to submit 
any evidence pertinent to the claim.  Moreover, the RO 
obtained identified private treatment records and afforded 
the veteran VA examinations, as noted below.  However, in 
view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.

II.  Background and Analysis

Service connection for degenerative osteoarthritis of the 
lumbar spine was granted by way of a July 1975 rating 
decision.  A 10 percent disability evaluation was assigned.  
In an August 1999 rating decision, the RO assigned a 40 
percent rating for the disability.  

In March 2001, the veteran claimed entitlement to total 
disability rating based upon individual unemployability 
(TDIU).  On his application, the veteran stated that he was 
last employed full time in December 1985, and that he became 
too disabled to work in 1999.  His occupation during that 
year was a carpenter.  

In October 2001, the RO denied the claim.   

In his notice of disagreement, dated in April 2002, the 
veteran stated that he was a self-employed carpenter but had 
to quit due to his disability.  

He underwent a VA examination in September 2002.  Therein, 
the veteran described a history of chronic low back pain that 
varied in severity.  He reported that he was careful with any 
bending or lifting.  Prolonged sitting, standing, or riding 
in a vehicle for extended periods of time caused increased 
pain.  He noted flare-ups over the years that left him 
incapacitated for a period of about two weeks at a time.  
Upon physical examination, there was no tenderness or spasm 
noted.  He could flex to 45 degrees and extend the back to 20 
degrees.  Each movement was accompanied by pain.  The 
examiner noted that pain could further limit functional 
ability.  However, the examiner could not quantify such in 
terms of additional degrees of lost limitation of motion.  X-
rays submitted by the veteran showed degenerative changes.  

A letter from E. M., M.D., dated in October 2002, indicated 
that he treated the veteran for a variety of arthritic 
conditions.  In particular, he noted that the veteran had 
"significant" arthritic changes in the spine.  

During a hearing at the RO in June 2003, the veteran reported 
that he used to work as a carpenter for a municipal office in 
Tennessee.  He stated that the job was too hard on his back 
and he ultimately, quit the job.  Thereafter, he reportedly, 
raised corn for three years until his disability prevented 
him from lifting and carrying the bags and boxes of produce.  
Thereafter, he built birdhouses as a hobby, but had to quit 
due to an injury.  He stated that he had inquired about 
obtaining a job, but was turned away due to his back 
condition.  

In June 2003, the veteran submitted four letters from 
prospective employers.  One, from Ace Hardware, indicated 
that they had no positions available for the veteran due his 
inability to engage in heavy lifting.  A second letter from 
Food Giant, indicated that due to the veteran's back problem, 
they had no safe employment position that they could offer to 
him.  The other letters, from Decatur County and from 
Townsend Chevrolet, Buick, Pontiac, Inc. echoed similar 
sentiments.  

The veteran underwent a VA examination in June 2003.  At such 
time, he described pain located on his mid-low back.  He 
rated the pain as 5/10 on most days.  He stated that the pain 
was bearable but made it so he was unable to walk or stand 
for long periods of time.  Upon physical examination, the 
veteran walked with a cane.  His flexion was limited to 60 
degrees, extension to 25 degrees, lateral flexion to 10 
degrees, and rotation to only 10 degrees.  There was a 
positive straight leg raise on the right but not the left.  
The examiner opined that the veteran's pain was secondary to 
his degenerative changes and osteoarthritis.  He noted that 
the symptoms had worsened over the years.  

Submitted private records show treatment in 2003 for lumbar 
spondylosis with chronic pain.  

A January 2004 letter from J. S., M.D. indicated that he 
treated the veteran for back and leg pain.  A MRI of the 
lumbar spine showed moderate to severe central spinal 
stenosis at L3-4.  He was scheduled to undergo a lumbar 
epidural injection.  The physician stated the veteran could 
not be gainfully employed due to chronic difficulties with 
back and significant lumbar spinal stenosis.  

A July 2004 letter from E. M., M.D. indicated that he treated 
the veteran for many years for back pain due to moderate to 
severe spinal stenosis at L3-4 as determined by MRI.  The 
physician noted that the veteran suffered many falls 
recently.  The physician opined, based upon the evaluation 
through the years and the radiological findings, that the 
veteran was incapable of gainful employment.  

Finally, the veteran underwent another VA examination in 
August 2004.  The physician noted that he had recently 
received epidural steroid injections which helped with 
radiating left leg pain.  He continued to have difficulty 
walking and walked with the aid of a cane.  He had fallen on 
several occasions.  Following a physical examination, the 
examiner noted that the veteran had significant degenerative 
joint disease of the lumbar spine as well as resulting spinal 
stenosis.  He did not have current peripheral nerve problems, 
although he was unsteady with his gait.  The examiner opined 
that he was employable at a job that would be entirely 
sedentary, but would not be employable at any job that 
required any physical activity whatsoever.  

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability  
to bring the combined rating to 70 percent or more.  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

Service connection is currently in effect for degenerative 
arthritis of the lumbar spine, rated as 40 percent disabling.  
This rating does not meet the minimum percentage requirement 
for TDIU under 38 C.F.R. § 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App.  
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.  

In this matter, the veteran last worked in December 1985 as a 
carpenter.  Private and VA examiners tend to agree as to the 
debilitating nature of the veteran's degenerative arthritis 
of the spine.  All note that the condition results in daily 
pain with limitation of motion.  They each document that the 
condition causes pain upon extended standing or sitting.  
Finally, they all agree that the condition limits the 
veteran's ability to engage in physical labor.  They 
disagree, however, as to whether the veteran could engage in 
sedentary employment.  The VA examiner, in August 2004, 
opined that the veteran could engage in sedentary employment.  
J. S., M.D. and E.M., M.D., both opined that the veteran 
could not engage in any gainful employment due to the 
service-connected back disability.  

The private examiners' statements, combined with the other 
evidence of record,  including the lay statements of the 
veteran, and letters from potential employers indicating that 
the veteran would not be hired due to his preexisting back 
condition, reflects that it is at least as likely as not that 
his service-connected degenerative arthritis of the lumbar 
spine prevent him from engaging in any substantially gainful 
employment.  As the evidence only need be about evenly 
balanced, for and against the claim, for the veteran to 
prevail, entitlement to a TDIU is granted on an 
extraschedular basis.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  


ORDER

Entitlement to a TDIU is granted on an extraschedular basis, 
subject to the applicable provisions governing payment of 
monetary awards.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


